UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 12, 2014 ROCKWELL MEDICAL, INC. (Exact name of registrant as specified in its charter) Michigan 000-23661 38-3317208 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 30142 Wixom Road,Wixom, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(248) 960-9009 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 12, 2014, the Company issued the press release attached hereto as Exhibit 99.1, announcing its financial results for the quarter ended March 31, 2014. Item 9.01 Financial Statements and Exhibits. The following exhibit is furnished with this Form 8-K: Exhibit Description Press Release dated May 12, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROCKWELL MEDICAL, INC. May 12, 2014 By: /S/ Thomas E. Klema Thomas E. Klema Its: Chief Financial Officer EXHIBIT INDEX Exhibit Description Press Release dated May 12, 2014.
